DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species a(1) and b(1) directed to claims 9, in the reply filed on 06/27/2022 is acknowledged. Claims 1 – 8, 11 – 12, 15 – 17 and 20 are generic. Claims 10, 14 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species a (2) and b (2), there being no allowable generic or linking claim. Thus, claims 1 – 9, 11 – 13, 15 – 18 and 20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 2, this claim recites “the method of claim 1, wherein the material of the additive layer is the same or different as a material of the first blank.”  And Claim 1 inherently requires the material of the additive layer to be the same or different as the material of the first blank because those are only two options and claim 2 simply repeats the same limitation. As such, the scope of claim 1 and the scope of claim 2 are exactly the same. Therefore, claim 2 does not set forth a further limitation of claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 9, 11 – 13, 15 – 18 and 20 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Evangelista et al. (US 2017/0173734 A1), herein after called Evangelista  in view of Tokunaga et al. (US 2017/0314595A1) and herein after called Tokunaga.
Regarding claim 1, Evangelista discloses  a method (a method of making a welded blank assembly, (0002, claim 1)), comprising: providing a first blank including an upper major surface, a lower major surface, and a plurality of side surfaces that connect the lower major surface to the upper major surface, the upper and lower major surfaces each including a coating that includes aluminum, and the side surfaces being devoid of the coating (providing first and second sheet metal pieces(112, 112’) comprising: opposite first and second surfaces 124, 126 of an aluminum-based coating material layer 118, a base material layer 114 of boron steel or press hardenable steel , and a weld notch 130 located along an edge region of the sheet metal piece wherein the coating material layer has been removed, (0004, claim1, and FIGs.2 - 6)), forming an additive layer on at least one of the side surfaces that is devoid of the coating (providing additional material in the form a metal wire or a metal powder 156 during a laser welding process to form additive layer (coating 154) along the bare weld notch edges 130, (0033 – 0035 and FIG.6)); and laser welding the first blank including the additive layer to a second blank, wherein a thickness of the additive layer is such that during the laser welding, the laser irradiates a material of the additive layer without irradiating the coating to form a weld pool that includes the material of the additive layer and does not include the aluminum of the coating (forming a weld pool by irradiation of spot laser beam along the notches between the first and second sheet metal pieces at the edge region wherein the width of the weld notch (about 0.5 mm to 4 mm) is the thickness of the additive coating 154 formed (see FIG.6)  and wherein the weld pool comprises constituents of the edge region wherein the aluminum-based coating material is removed and the weld joint is free from aluminum-based coating material layer 118,  (0004, 0029, 0032 , claim 1 and FIGs 2 – 6 )).  
	Evangelista discloses the forming of an additive layer on the edge regions wherein the aluminum coating material has been removed during the laser welding process (layer 154 is formed by applying metal powder material 156 wherein the spot laser 144 melts the powder material so that it flows and coats the weld joint, see FIG.6).
	Evangelista does not teach forming the additive layer on the surface of the blank to be welded first and then laser welding the first blank to the second blank (please note: the broadest reasonable interpretation of claim 1 does not establish such temporal relationship between the forming of the additive layer step and the laser welding step).
	However, Tokunaga that teaches a method of production of a laser welded joint with improved joint strength of a member for automotive use (0001), also teaches (i) A step of forming a metal  layer  5 by dispersing a metal powder material (corresponds to the powder 156 of Evangelista) and  laser heating the powder to form the layer 5  between the upper side metal sheet 3 and the lower side metal sheet 4 (0051 – 0052) and then (II) a step of laser  welding the metal sheets (3, 4) by irradiating a laser beam so that a region including the metal layer melts to thereby weld the metal sheets, (0039 – 0041, claim 3 and FIG.2). The step forming of the metal layer first is important in order to propositionally adjust thickness of the formed layer according to the thickness of the metal sheets (3, 4) to be welded that avoids blown holes and provides high strength weld joint, (0047, 0056).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify Evangelista that discloses the forming of the additive layer during laser welding to be forming the additive layer before laser welding as taught in Tokunaga in order to be able to control the thickness of the additive layer that avoids blown hole and provides high strength weld.
	Further, it would have been obvious for one of ordinary skill in the art at the time of filling to modify Evangelista to perform the forming of the additive layer step first and then laser weld instead of forming the additive layer in-situ the laser welding process, as selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, (MPEP 2144.04.IV (C)).
Regarding claim 2, Evangelista discloses the method of claim 1, wherein the material of the additive layer is the same or different as a material of the first blank (the additive material, whether provided in wire form, powder form or otherwise, is preferably selected from the same material as the base material layer 114 of the sheet metal pieces 112, (0035)). 
Regarding claim 3, Evangelista discloses the method of claim 1, wherein the material of the first blank is boron steel (the first and second sheet metal blanks comprises: a base material layer of boron steel or press hardenable steel, (0004)).  
Regarding claim 4, Evangelista discloses the method of claim 1, wherein the second blank includes another additive layer (the additive coating 154 is melted on the weld region 150 of both bare weld notch edges of the first and second sheet metal pieces (112, 112’), (0034, FIG.6)).  
Regarding claim 5, Evangelista discloses the method of claim 1, further comprising conducting a thermal- hardening process to the first and second blanks joined by the laser welding (the welded blank assembly undergoes subsequent heat-treating process, (0037)).  
Regarding claim 6, Evangelista discloses the method of claim 5, further comprising shaping the first and second blank joined by the laser welding at the same time as the conducting the thermal-hardening process (the method further comprises direct or indirect press hardening (shaping) the first and second sheet metal pieces in conjunction with the heat-treating process, (0026, see claim 16 and claim 26)).
Regarding claim 7, Evangelista discloses the method of claim 1, wherein the thickness of the additive layer is up to 3 mm (the notch width W of the weld notches which is equivalent to the thickness of the additive coating 154 is in a range from about 0.5 mm to about 4 mm, (0029, 0034, FIG.6)).
Regarding claim 8, Evangelista discloses the method of claim 1, wherein the additive layer is formed by powder laser deposition process (the material that forms the additive coating 154 is applied as a powder material 156 just behind the laser spot 144 wherein the laser process melts the powder material so that it flows and coats the weld joint 148 and/or other portions of the weld region 150, (0034)).  
Regarding claim 9, Evangelista discloses the method of claim 8, wherein a powder used in the laser deposition process is formed of a material that is the same as a material that forms the first blank (the additive material, whether provided in wire form, powder form or otherwise, is preferably selected from the same material as the base material layer 114 of the sheet metal pieces 112, (0035)).   
Regarding claim 11, Evangelista discloses the method of claim 1, wherein the coating that includes aluminum is an AlSi alloy (the coating material layer 118 is an aluminum alloy, such as an Al-silicone (Al—Si) alloy, (0026)).  
Regarding claim 12, Evangelista discloses the method of claim 1, wherein a material of the first blank is the same as a material of the second blank (providing first and second sheet metal pieces (112, 112’) comprising, a base material layer 114 of boron steel or press hardenable steel, (0004, FIG 2 – 6)).
Regarding claim 13, Evangelista discloses the method of claim 1, wherein a thickness of the first blank is the same as a thickness of the second blank (the welded blank includes sheet metal pieces 212, 212′ that each has generally the same thickness, so that T1=T2, (0051, FIG.9))  
Regarding claim 15, Evangelista discloses a method, comprising: providing a first boron steel blank including an upper major surface, a lower major surface, and a plurality of side surfaces that connect the lower major surface to the upper major surface, the upper and lower major surfaces each including a coating that includes aluminum, and the side surfaces being devoid of the coating(providing first and second sheet metal pieces(112, 112’) comprising: opposite first and second surfaces 124, 126 of an aluminum-based coating material layer 118, a base material layer 114 of boron steel or press hardenable steel , and a weld notch 130 located along an edge region of the sheet metal piece wherein the coating material layer has been removed, (0004, claim1, and FIGs.2 - 6)), forming an additive layer on at least one of the side surfaces that is devoid of the coating using a powder laser deposition process (providing additional material in the form a metal wire or a metal powder 156 during a laser welding process to form additive layer (coating 154) along the bare weld notch edges 130, (0033 – 0035 and FIG.6)), the additive layer being formed of a material that is the same or different from that of the first boron steel blank (the additive material, whether provided in wire form, powder form or otherwise, is preferably selected from the same material as the base boron steel material 114 of the sheet metal pieces 112, (0004, 0035)); laser welding the first boron steel blank including the additive layer to a second blank(forming a weld pool by irradiation of spot laser beam along the notches between the first and second sheet of boron steel metal pieces at the edge region while applying metal powder 156 to form additive coating 154, (0004, 0034, claim 1 and FIGs 2 – 6 )); 
and thermal-hardening the welded first boron steel blank and the second blank (the welded hardenable boron steel blank assembly undergoes subsequent heat-treating process, (0037)); wherein a thickness of the additive layer is such that during the laser welding, the laser irradiates a material of the additive layer without irradiating the coating to form a weld pool that includes the material of the additive layer and does not include the aluminum of the coating (wherein the width of the weld notch (about 0.5 mm to 4 mm) is the thickness of the additive coating 154 formed (see FIG.6)  and wherein the weld pool comprises constituents of the edge region wherein the aluminum-based coating material is removed and the weld joint is free from aluminum-based coating material layer 118,  (0004, 0029, 0032 , claim 1 and FIGs 2 – 6 )).  
Evangelista discloses the forming of an additive layer on the edge regions wherein the aluminum coating material has been removed during the laser welding process (layer 154 is formed by applying metal powder material 156 wherein the spot laser 144 melts the powder material so that it flows and coats the weld joint, see FIG.6).
	Evangelista does not teach forming the additive layer on the surface of the blank to be welded first and then laser welding the first blank to the second blank (please note: the broadest reasonable interpretation of claim 1 does not establish such temporal relationship between the forming of the additive layer step and the laser welding step).
	However, Tokunaga that teaches a method of production of a laser welded joint with improved joint strength of a member for automotive use (0001), also teaches (i) A step of forming a metal  layer  5 by dispersing a metal powder material (corresponds to the powder 156 of Evangelista) and  laser heating the powder to form the layer 5 between the upper side metal sheet 3 and the lower side metal sheet 4 ( 0050 – 0051) and then (II) a step of laser  welding the metal sheets (3, 4) by irradiating a laser beam so that a region including the metal layer melts to thereby weld the metal sheets, (0039 – 0041, claim 3 and FIG.2). The step forming of the metal layer first is important in order to propositionally adjust thickness of the formed layer according to the thickness of the metal sheets (3, 4) to be welded that avoids blown holes and provides high strength weld joint, (0047, 0056).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify Evangelista that discloses the forming of the additive layer during laser welding to be forming the additive layer before laser welding as taught in Tokunaga in order to be able to control the thickness of the additive layer that avoids blown hole and provides high strength weld.
Further, it would have been obvious for one of ordinary skill in the art at the time of filling to modify Evangelista to perform the forming of the additive layer step first and then laser weld instead of forming the additive layer in-situ the laser welding process, as selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, (MPEP 2144.04.IV (C)).
Regarding claim 16, Evangelista discloses the method of claim 15, wherein the second blank includes another additive layer (the additive coating 154 is melted on the weld region 150 of both bare weld notch edges of the first and second sheet metal pieces (112, 112’), (0034, FIG.6)). 
Regarding claim 17, Evangelista discloses the method of claim 15, wherein a material of the second blank is the same as the first boron steel blank (providing first and second sheet metal pieces (112, 112’) comprising, a base material layer 114 of boron steel or press hardenable steel, (0004, FIG 2 – 6)).
Regarding claim 18, Evangelista discloses the method of claim 15, wherein a thickness of the first boron steel blank is the same as a thickness of the second blank (the welded blank includes sheet boron steel metal pieces 212, 212′ that each has generally the same thickness, so that T1=T2, (0004, 0051 and FIG.9)).
Regarding claim 20, Evangelista discloses the method of claim 15, further comprising shaping the first boron steel blank and the second blank joined by the laser welding at the same time as the thermal-hardening process (the method further comprises direct or indirect press hardening (shaping) the first and second sheet metal pieces in conjunction with the heat-treating process, (0026, see claim 16 and claim 26)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761